DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered. 
Response to Arguments

Applicant's arguments with respect to claims 7-22 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10, 13-16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Number: 2018/0139713) in view Kim et al. (U.S. Patent Application Number: 2015/0087296).
Consider claim 7; Lee discloses a terminal comprising: 

a processor (par. 47, lines 1-2) that assumes frame timing alignment across cells (par. 40; par. 41, lines 2-4), including the cell (par. 40), of the same frequency [e.g. TDD (par. 50, lines 22-25)] based on the information (par. 41, lines 2-4; par. 69, lines 23-28). 
Lee discloses the claimed invention except: system frame number alignment, wherein the frame timing alignment comprises half-frame timing alignment.
In an analogous art Nam discloses system frame number alignment (par. 331, lines 5-16), wherein the frame timing alignment comprises half-frame timing alignment (par. 331, lines 5-16).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee by including half-frame timing alignment, as taught by Nam, for the purpose of ensuring data communication in a network.
Consider claim 8, as applied in claim 7; Lee discloses the processor (par. 47, lines 1-2) assumes the system frame number and frame timing alignment when the information is true (par. 41, lines 2-4; par. 69, lines 12-34).
Consider claim 9, as applied in claim 7; Lee discloses the processor assumes the system frame number and frame timing alignment when the cell of same frequency is enabled for a time division duplex (TDD) frequency band (par. 41, lines 2-4; par. 54, lies 15-18; par. 69, lines 12-34).
claim 10, as applied in claim 7; Lee discloses the receiver receives the information in measurement notification (par. 52, lines 1-12).
Consider claim 13; Lee discloses a radio communication method for a terminal, comprising: 
receiving information indicating whether the terminal is able to derive a Synchronization Signal Block (SSB) index (par. 69, lines 23-28) of a cell of same frequency [e.g. TDD (par. 50, lines 22-25)] by using serving cell timing from a base station (par. 41, lines 2-4; par. 69, lines 12-28); and 
assuming frame timing alignment across cells (par. 40; par. 41, lines 2-4), including the cell (par. 40), of the same frequency [e.g. TDD (par. 50, lines 22-25)] based on the information (par. 41, lines 2-4; par. 69, lines 23-28). 
Lee discloses the claimed invention except: system frame number alignment, wherein the frame timing alignment comprises half-frame timing alignment.
In an analogous art Nam discloses system frame number alignment (par. 331, lines 5-16), wherein the frame timing alignment comprises half-frame timing alignment (par. 331, lines 5-16).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee by including half-frame timing alignment, as taught by Nam, for the purpose of ensuring data communication in a network.
Consider claim 14, as applied in claim 8; Lee discloses the processor assumes the system frame number and frame timing alignment when the cell of same frequency is enabled for a time division duplex (TDD) frequency band (par. 41, lines 2-4; par. 54, lies 15-18; par. 69, lines 12-34).
Consider claim 15, as applied in claim 8; Lee discloses the receiver receives the information in measurement notification (par. 52, lines 1-12).
claim 16, as applied in claim 9; Lee discloses the receiver receives the information in measurement notification (par. 52, lines 1-12).
Consider claim 22; Lee discloses a system comprising: 
a base station (par. 43); and 
a terminal (par. 43), 
wherein the base station comprises: 
a transmitter (par. 44) that transmits information indicating whether the terminal is able to derive a Synchronization Signal Block (SSB) index of a cell of same frequency by using serving cell timing (par. 41, lines 2-4; par. 66, lines 13-15; par. 69, lines 12-28); and
 wherein the terminal comprises: 
a receiver that receives the information from the base station (par. 45, lines 1-2); and 
a processor (par. 47, lines 1-2) that assumes frame timing alignment across cells (par. 40; par. 41, lines 2-4), including the cell (par. 40), of the same frequency [e.g. TDD (par. 50, lines 22-25)] based on the information (par. 41, lines 2-4; par. 69, lines 23-28). 
Lee discloses the claimed invention except: system frame number alignment, wherein the frame timing alignment comprises half-frame timing alignment.
In an analogous art Nam discloses system frame number alignment (par. 331, lines 5-16), wherein the frame timing alignment comprises half-frame timing alignment (par. 331, lines 5-16).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee by including half-frame timing alignment, as taught by Nam, for the purpose of ensuring data communication in a network.

Claims 11, 12, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Number: 2018/0139713) in view Kim et al. (U.S. Patent Application Number: 2015/0087296).
Consider claim 11, as applied in claim 7; Lee discloses the claimed invention except: the receiver receives the information in cell re-selection notification.
In an analogous art Kim discloses the receiver receives the information in cell re-selection notification (par. 217).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
Consider claim 12, as applied in claim 7; Lee discloses the claimed invention except: the receiver receives the information in handover notification.
In an analogous art Kim discloses the receiver receives the information in handover notification (par. 217-220).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
claim 17, as applied in claim 8; Lee discloses the claimed invention except: the receiver receives the information in cell re-selection notification.
In an analogous art Kim discloses the receiver receives the information in cell re-selection notification (par. 217).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
Consider claim 18, as applied in claim 9; Lee discloses the claimed invention except: the receiver receives the information in cell re-selection notification.
In an analogous art Kim discloses the receiver receives the information in cell re-selection notification (par. 217).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
Consider claim 19, as applied in claim 8; Lee discloses the claimed invention except: the receiver receives the information in handover notification.
In an analogous art Kim discloses the receiver receives the information in handover notification (par. 217-220).

Consider claim 20, as applied in claim 9; Lee discloses the claimed invention except: the receiver receives the information in handover notification.
In an analogous art Kim discloses the receiver receives the information in handover notification (par. 217-220).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
Consider claim 21, as applied in claim 7; Lee discloses the claimed invention except: the receiver receives the information by using Radio Resource Control (RRC) signaling.
In an analogous art Kim discloses the receiver receives the information by using Radio Resource Control (RRC) signaling (par. 216, lines 5-11).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                     
                                                                                                                                                   
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.

/JOEL AJAYI/             Primary Examiner, Art Unit 2646